Citation Nr: 0204276	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-02 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1970 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for PTSD.  

In July 2001 the RO denied service connection for a dysthymic 
disorder.  The appellant was notified of that decision and of 
his appellate rights later in July 2001.  He has not 
submitted a notice of disagreement regarding the decision.  
Therefore, this decision will focus solely on whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  In September 1995 the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  The veteran did 
not perfect an appeal of this decision.

3.  The evidence received subsequent to the September 1995 
rating decision is not so significant that it must be 
considered to fairly decide the merits of the claim. 

4.  The veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

1.  The September 1995 decision by the RO, which denied 
entitlement to service connection for PSTD is final.  
38 U.S.C.A. § 7105 (West 1991); § 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  The evidence received since the RO's September 1995 
decision is not new material and the requirements to reopen 
the veteran's claim of have not been met.  38 U.S.C.A. §§ 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are applicable to the current appeal.  

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, and the supplemental statements of the case.  Also, the 
March 2001 letter from the RO to the veteran specifically 
informed him of the provisions of the VCAA.  All pertinent 
available records have been obtained.  The veteran has 
identified no other available potential sources of treatment 
records.  The veteran has been afforded multiple VA mental 
examinations, to include the recently completed September 
1999 VA mental examination.  Thus, the Board concludes that 
the VA has satisfied the requirements set forth in the VCAA 
even if the veteran's claim were to be evaluated under the 
higher review standards used for evaluation of a claim of 
entitlement to service connection for PTSD.

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  


Factual Background

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
and Supp. 2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2001).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2001).

The evidence of record at the time of the September 1995 
rating decision is briefly summarized.  The veteran's service 
medical records (SMR's) are negative for evidence that shows 
either treatment for or a diagnosis of PTSD.  The veteran's 
personnel records show that he was awarded the Vietnam 
Service Medal, Republic of Vietnam Gallantry Cross with Palm 
Devise, and the Republic of Vietnam Campaign Medal.  

The veteran received treatment at VA facilities from 1991 to 
1995 for various disorders.  He was hospitalized in May 1991 
for dysthymia.  He was hospitalized at in July 1995.  The 
discharge diagnoses included alcohol abuse and depression.

A VA psychiatric examination was conducted in examination 
August 1995.  Following the examination the diagnoses were 
dysthymic disorder and alcohol abuse and dependence. 

Service connection for PTSD was denied by the RO in September 
1995.  At that time the RO determined that there was no 
clinical evidence of a diagnosis of PTSD.  The veteran was 
notified of that decision and of his appellate rights.  
Following receipt of a notice of disagreement the veteran was 
furnished a statement of the case.  He did not file a 
substantive appeal.  Accordingly, the September 1995 decision 
is final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. 
§§ 20.302, 20.1103.  However, the veteran may reopen his 
claims by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received since the September 1995 decision 
includes VA treatment records dated from 1995 to 1999 and a 
VA examination report.  The treatment records show that he 
was seen at a VA mental health clinic in May 1991 for 
insomnia, depression, and marital and financial difficulties.  
He reported frightening experiences in the military in Italy, 
Panama, and Vietnam.  He had frequent nightmares.  The 
examiner indicated that the frequency of the nightmares was 
well below the frequency typical for PTSD.  He was seen at a 
VA outpatient clinic in May 1995 for depression.  The 
impression was a dysthymic disorder and rule out PTSD.  

He was seen at a VA facility in June 1995 for an evaluation 
for possible PTSD.  Treatment options were discussed with the 
veteran.  A diagnosis was not rendered at that time.  He was 
treated on several occasions during 1999 for several 
problems, including psychiatric complaints.

A VA psychiatric examination was conducted in December 1999.  
Following the evaluation the diagnosis was dysthymic 
disorder, alcohol abuse and dependence. 


Analysis

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation or diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The evidence does not show 
that the veteran possesses medical expertise and is it 
contended otherwise.

In this regard the additional evidence received since the 
September 1995 RO decision includes VA medical records dated 
in 1991 and in 1995 indicating the possibility of PTSD being 
present.  However, a diagnosis of PTSD was not confirmed.  
Additionally, the most recent VA psychiatric examination did 
not reveal the presence of PTSD.  Without a current diagnosis 
of PTSD there is no basis to reopen the claim.  

Accordingly, it is the judgment of the Board that the 
evidence received since the September 1995 decision is not 
new and material and the claim is not reopened.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for PTSD 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

